Title: From Benjamin Franklin to William Franklin, 30 January 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Jan. 30. 1772
I have now before me yours of July 3. Aug. 3. Sept. 3. and Nov. 5. All but the last came in my Absence, which is the Reason they were not immediately answer’d.
In yours of July 3. you mention some Complaisance of Lord H’s towards you, that show’d a Disposition of being upon better Terms. His Behaviour to me in Ireland corresponds exactly. We met first at the Lord Lieutenant’s. Mr. Jackson and I were invited to dine there, and when we came were shown into a Room, where Lord H. was alone. He was extreamly civil, wonderfully so to me whom he had not long before abus’d to Mr. Strahan as a factious turbulent Fellow, always in Mischief, a Republican, Enemy to the King’s Service, and what not. He entered very frankly into Conversation with us both, and invited us both to stop at his House in Hillsboro’ as we should travel Northward, and urged it in so polite a Manner that we could not avoid saying we would wait on him if we went that way. In my own Mind I was determin’d not to go that way, but Mr. Jackson thought himself oblig’d to call on his Lordship, considering the Connection his Office forms between them. His Lordship dined with us at the Lord Lieut[enant]’s. There were at Table, the Lord Chancellor, the Speaker, and all the great Officers of State. He drank my Health and was otherwise particularly civil. He went from Dublin some Days before us, and when we were on the Road, it was my Purpose to have turn’d off for Armagh on a Visit to Dean Hamilton, let Mr. Jackson go to Hillsborough alone, and meet him at Belfast: But it so happen’d that where we were to have parted, no Post Chaise was to be had for me, nor any other to proceed with but that we came in, so I was oblig’d to go forward with Mr. Jackson to Hillsborough; and as soon as his Lordship knew we were arriv’d at the Inn he sent a Message over for us to come to his House. There we were detain’d by a 1000 Civilities from Tuesday to Sunday. He seem’d extreamly solicitous to give me and America through me a good Opinion of him. In our first Conversations he express’d himself as a good Irishman, censuring the English Government for its Narrowness with Regard to Ireland, in restraining its Commerce, Manufactures, &c. and when I apply’d his Observations to America, he agreed immediately that it was wrong to restrain our Manufactures, that the Subjects in every Part of the King’s Dominions had a natural Right to make the best Use they could of the Production of their Country, and that Lord Chatham was extreamly wrong in asserting (as he did in his famous Speech), that England had a Right to forbid our manufacturing &c. and therefore, as he knew the Commons were apt to be jealous on that head, he never laid before them the Accounts, sent to his Office by the Governors, of Manufactures in their Provinces, unless specially called for, Being confident they would carry on none that were not more for their Advantage than Agriculture, and wherever that was the Case, they ought to be at Liberty to pursue them. He then told me the Bounty granted to America on Silk, was a Child of his; and wish’d me to think how a Bounty on Wine could be granted so as to be effectual, and give him my Advice on that Head, or any other on which I thought he might be useful to the Colonies. In particular he wish’d me to consider the State of Newfoundland, and give him my Thoughts and Advice on the proper Form of Government to be establish’d there, that Country being grown too populous to be left much longer without a regular Government, &c. &c. His Attentions to me in every Circumstance of Accommodation and Entertainment, were very particular, putting his own Cloak about my Shoulders when I went out, that I might not take Cold, placing his Eldest Son, Lord Kilwarling in his Phaeton with me, to drive me 40 Miles round the Country, to see the Manufactures, Seats, &c. and when we took leave, requesting that I would let him see me often in London, &c, &c. Does not all this seem extraordinary to you? I knew not what to make of it, unless that he foresaw a Storm on Account of his Conduct to America, and was willing to lessen beforehand the Acrimony with which the People and Friends of that Country might possibly pursue him. But as I do not yet find that any of his offensive Instructions are withdrawn, I mean those relating to the Sitting of the Assembly of Boston at Cambridge, the Exemption of the Commissioners from Taxes, the Possession of the Castle, the Appointment of Agents, &c. I begin to think he either fancies himself more secure, or had only a mind to amuse me.
I believe I wrote you a good deal of this before from Scotland, but as I have no Copy of that Letter I cannot easily avoid the Repetition. At Dublin we saw and were entertain’d by both Parties, the Courtiers and the Patriots. The latter treated me with particular Respect. We were admitted to sit among the Members in the Commons house, Mr. Jackson as Member of the British Parliament, and I as Member of some English Parliament in America. The Speaker propos’d it in my Behalf, with some very obliging Expressions of Respect for my Character, and was answer’d by the House with an unanimous Aye of Consent, when two Members, came out to me, led me in between them, and plac’d me honourably and commodiously. I hope our Assemblies will not fall short of them in this Politeness, if any Irish Member should happen to be in our Country.
In Scotland I spent 5 Days with Lord Kaims at his Seat, Blair Drummond near Stirling, two or three Days at Glasgow, two Days at Carron Iron Works, and the rest of the Month in and about Edinburgh, lodging at David Hume’s, who entertain’d me with the greatest Kindness and Hospitality, as did Lord Kaims and his Lady. All our old Acquaintance there, Sir Alexr Dick and Lady, Mr. McGowan, Drs. Robertson, Cullen, Black, Ferguson, Russel and others, enquir’d affectionately of your Welfare. I was out three Months, and the Journey was evidently of great Service to my Health.
Mr. Bache had some Views of obtaining an Office in America, but I dissuaded him from the Application, as I could not appear in it, and rather wish to see all I am connected with in an Independent Situation, supported by their own Industry. I therefore advis’d him to lay out the Money he brought with him (£1000 Sterling) in Goods, return and sit down to Business in Philadelphia, selling for ready Money only, in which way I think he might, by quick Returns, get forward in the World. It would have been wrong for Sally to leave her Mother, besides incurring the Expence of such a Voyage.
I cast my Eye over Goddard’s Piece against our Friend Mr. Galloway and then lit my Fire with it. I think such feeble malicious Attacks cannot hurt him.
The Resolution of the Board of Trade to admit for the future no Agents to appear before them but such as are appointed by” concurrent Act of the whole Legislature,” will I think put an End to Agencies, as I apprehend the Assemblies will think Agents under the ministerial Influence that must arise from such Appointments, cannot be of much Use in their Colony Affairs. In Truth I think the Agents as now appointed, of as much Use to Government here as to the Colonies that send them, having often prevented its [?] going into mistaken Measures, thro’ Misinformation that must have been very inconvenient to itself, and would have prevented more of the same kind if they had been attended to, witness the Stamp and Duty Acts. I believe therefore we shall conclude to leave this omniscient infallible Minister to his own Devices, and be no longer at the Expence of sending any Agent, whom he can displace by a Repeal of the appointing Act. I am sure I should not like to be an Agent in such a suspicious Situation, and shall therefore decline serving under every such Appointment. Your Assembly may avoid the Dispute you seem apprehensive of, by leaving the Appointment of an Agent out of the Support Bill, or rather I should say the Sum for his Salary. The Money in my Hands will pay him (whoever he is) for two or three Years, in which the Measure and the Minister, may be changed. In the mean time, by working with a Friend who has great Influence at the Board, he can serve the Province as effectually as by an open Reception and Appearance.

I write a Letter, as you advise, to Mr. Jos. Smith, to receive for me the Salary hitherto allow’d me by your Assembly.
I have heard nothing farther of the Slitting Mill Affair, and believe no Information has been given. If Lord H. was sincere in his Discourse to me, I do not see how he can well encourage it.
I have not receiv’d the Letter you were writing to me on our Account. Nor have you mention’d Parker’s Affair. I suppose your Illness prevented. I rejoice at your Recovery, and hope your Health will be established by the salubrious Northwest Winter Winds. I doubt you use too little Exercise.
Our Friend Sir John Pringle put into my hand the other Day a Letter from Mr. Bowman, seeming, I thought, a good deal pleas’d with the Notice you had taken of his Recommendation. I send you a Copy of it, that you may see the Man has a grateful Disposition.
Temple has been at home with us during the Christmas Vacation from School. He improves continually, and more and more engages the Regard of all that are acquainted with him, by his pleasing, sensible, manly Behaviour.
I have of late great Debates with my self whether or not I should continue here any longer. I grow homesick, and being now in my 67th. Year, I begin to apprehend some Infirmity of Age may attack me, and make my Return impracticable. I have also some important Affairs to settle before my Death, a Period I ought now to think cannot be far distant. I see here no Disposition in Parliament to meddle farther in Colony Affairs for the present, either to lay more Duties or to repeal any; and I think, tho’ I were to return again, I may be absent from hence a Year, without any Prejudice to the Business I am engag’d in, tho’ it is not probable that being once at home I should ever again see England. I have indeed so many good kind Friends here, that I could spend the Remainder of my Life among them with great Pleasure, if it were not for my American Connections, and the indelible Affection I retain for that dear Country, from which I have so long been in a State of Exile. My Love to Betsy. I am ever Your affectionate Father
B Franklin
